Judgment, Supreme Court, New York County (Richard D. Carruthers, J.), rendered June 23, 2003, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years and 1 year, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility. In this observation sale case, the evidence warranted the conclusion that the drugs recovered from the buyer’s possession were the unidentified objects that defendant had given to the buyer in return for money, only moments before (see e.g. People v Bolden, 6 AD3d 315 [2004], lv denied 3 NY3d 637 [2004]).
We perceive no basis for reducing the sentence. Concur— Tom, J.P., Saxe, Sullivan, Ellerin and Nardelli, JJ.